DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JOSIAS MANZANILLO,
                             Appellant,

                                     v.

                     JACQUELYN MANZANILLO,
                            Appellee.

                              No. 4D17-2066

                              [April 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. 2004-017386
FMCE 42/90.

    Andrew S. Berman of Young, Berman, Karpf & Gonzalez, P.A., Miami,
for appellant.

  Marc Anthony Douthit, Miami Lakes, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.